Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/22 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “temporarily” in claims 9 and 19 is rejected, as it is a relative term, which renders the claim indefinite.  The term “temporarily” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear as to what is encompassed by the phrase “temporarily”; it is unclear as to what degree of difference is encompassed by this phrase, if not “temporarily”.  
The phrase “temporarily located” in claims 9 and 19 is rejected since it is unclear if the phrase is with respect to being removable, with respect to a defined time, with respect to a defined time which is distinguished from an extended time, with respect to continuous in and out movement without stopping within or with respect to something different altogether.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-25 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (3633491) in view of Wang (5938959).
Williams teaches a method for baking, roasting, or broiling food in an oven appliance which comprises: a cooking chamber defining an interior region (fig. 1 ref. 13); at least two heating elements within the cooking chamber, wherein one of the at least two heating elements is located at a bottom portion of the cooking chamber and is used for baking or roasting food (col. 2 lines 35-37), and wherein the other of the at least two heating elements is located at a top portion of the cooking chamber and is used for broiling food (col. 2 lines 35-37), a baking pan within the cooking chamber (col. 2 lines 65) and a food basket temporarily located within the baking pan (col. 4 lines 25-26), where temporarily is taken with respect to the positive, i.e. any amount time within, wherein the method comprises:
causing the oven appliance to be turned on to begin to bake, roast, or broil food in the cooking chamber (col. 2 lines 29-31);
causing at least one of the at least two heating elements to initiate preheating of the cooking chamber (col. 2 lines 29-31);
Though silent to a temperature, Williams teaches control of the heating elements for the purpose of cooking for a time and thus it would have been obvious to one of ordinary skill in the art to causing the predetermined temperature of the cooking chamber to be maintained for a predetermined period of time for its art recognized purpose of cooking the meat to the proper degree of doneness as taught by Williams (col. 1 lines 22-24).
Williams teaches providing a motor for rotation with respect to standard ovens (col. 2 lines 35-36) and thus one of ordinary skill in the art would have been motivated to look to the art of motor-controlled food supports.
Though silent to the steps specific to known cooking operations, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach notoriously known oven cooking steps such as initiating a preheating for its art recognized and applicants intended purpose of heating a chamber to cooking temperature.
Though silent to a temperature sensor, Williams teaches control arrangements for governing settable control of various heating elements and thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach notoriously known temperature sensor as taught by Wang (col. 7 lines 19-20) for its art recognized purpose of providing temperature data for controlling a cooking program and more specifically as taught by Williams for recognizing a desired temperature to provide cooking specific sequence according to preprogrammed cooking instructions as further taught by Wang (col. 7 lines 62-67).
Williams teaches actuating the motor to rotate the food basket about an axis by about 180 degrees (col. 3 lines 72-74).
Though Williams is silent to after the predetermined period of time has passed, causing the at least one of the at least two heating elements to be turned off, and causing one at least two motors operatively associated with the food basket to move the food basket vertically upward from the baking pan into the interior region toward the top portion of the cooking chamber,   Williams teaches selectable control of the oven appliance (col. 2 lines 28-31) in addition to rotation.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the lifting sequence of Wang into the rotation teachings of Williams thus further providing a sequence of action using a same apparatus as taught by Wang (col. 7 line 43) since both teach selectable control devices which govern heating of the oven, since Wang teaches a same motor control for its art recognized purpose of controlling the device according to user instructions in accordance with predetermined stored cooking programs (col. 7 lines 45-48) to change the height of the food receiver during cooking and thus providing the advantage of governing various heating as taught by Williams and providing increased cooking programs as desired in the art in conjunction with rotation as taught by Williams to achieve heating element specific cooking such as and including browning or crisping as taught by Wang (col. 7 lines 64-67).
Though silent to a specific temperature, or maintain temperature, Wang and Williams teach controlled cooking temperature and thus it would have been obvious to one of ordinary skill in the art to teach known cooking temperatures relative time thus providing a desired preprogrammed cooking sequence, followed to cook food items of known composition, size and weight as taught by Wang (col. 8 lines 1-4).
Though Williams is silent to vertical motion, Williams does teach cooking in an oven with rotation to provide a desired cooking.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach sending a signal to motor to perform vertical upward motion of food basket from baking pan to center of cooking chamber for its art recognized purpose of moving the food closer to an upper heating element to achieve heating element specific cooking such as and including browning or crisping as taught by Wang (col. 7 lines 64-67)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach sending a subsequent signal to motor to perform vertical downward motion of food basket from center of cooking chamber to baking pan and turn on baking/Broiling heating element for its art recognized purpose of moving the food toward the baking pan to achieve heating element specific cooking such as and including a steaming cycle as taught by Wang (col. 7 lines 57-58).
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach end program and turn off oven for its art recognized purpose of providing a desired preprogrammed cooking sequence, followed to cook food items of known composition, size and weight as taught by Wang (col. 8 lines 1-4) pursuant to a user wishes (col. 8 lines 27-28).
Wang teaches adding to the baking pan a predetermined amount of water or a liquid preparation, which does not include a predetermined amount of preselected spices (col. 6 lines 37-41).  Though Williams is silent to such, it would have been obvious to one of ordinary skill in the art to add water to the pan as taught by Wang for its art recognized purpose of providing a moist cooking environment and optional flavoring due to the liquid as taught by Wang (col. 6 lines 38-70).
In addition, though silent to the steps specific to known cooking operations, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach notoriously known oven cooking steps, applicant is using known components to obtain expected results. There is nothing patentable unless the applicant, by a proper showing, further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected, and useful function. In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results. 
“The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).  Applying a known technique to a known device (method) would be “Obvious to try”, i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, thus producing a same cooked food using a same oven and components as taught by Williams and Wang.
With respect upward motion and subsequent downward motion, though silent to after the one of the two motors has moved the food basket vertically downward from the top portion of the cooking chamber back into the baking pan, causing the at least one of the at least two heating elements to be turned on, for continuing the cooking of the food.  Williams does teach cooking in an oven with rotation to provide a desired cooking.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach sending a signal to motor to perform a subsequent downward motion of food basket to baking pan for its art recognized purpose of moving the food closer to a lower heating element to achieve heating element specific cooking such as providing a same cooking step of both the top and bottom of the food as desired by both for its art recognized purpose of cooking until the food is cooked to a predetermined taste of a user (col. 2 lines 22-24) as taught by Williams.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach turning off the heating elements as is notoriously known for its art recognized purpose of providing a desired degree of cooking without over cooking or more specifically to carry out a specific preprogrammed cooking cycle as taught by Wang.
Though silent to a specific temperature of 300 degrees F., or maintain temperature for 10 Minutes, Wang and Williams teach controlled cooking temperature and thus it would have been obvious to one of ordinary skill in the art to teach known cooking temperatures relative time thus providing a desired preprogrammed cooking sequence, followed to cook food items of known composition, size and weight as taught by Wang (col. 8 lines 1-4).
Williams teaches rotation of the food basket (col. 3 lines 30-38) thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach sending a signal to motor rotate as taught by Williams after a subsequent downward motion of food basket to baking pan for its art recognized purpose of moving the food closer to a lower heating element to achieve heating element specific cooking such as providing a same cooking step of both the top and bottom of the food as desired by both for its art recognized purpose of cooking until the food is cooked to a predetermined taste of a user (col. 2 lines 22-24) as taught by Williams.

Response to Arguments
With respect to applicants urging directed to Williams, it is noted Williams teaches actuating the motor to rotate the food basket about an axis by about 180 degrees at col. 3 lines 72-74.  It is further noted that the claimed by about 180 degrees does not limit to the movement to 180 degrees but that which also encompasses such as including 360 degree rotation.
Though Williams is silent to after the predetermined period of time has passed, causing the at least one of the at least two heating elements to be turned off, and causing one at least two motors operatively associated with the food basket to move the food basket vertically upward from the baking pan into the interior region toward the top portion of the cooking chamber,   Williams teaches selectable control of the oven appliance (col. 2 lines 28-31) in addition to rotation.  Thus it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate the lifting sequence of Wang into the rotation teachings of Williams thus further providing a sequence of action using a same apparatus as taught by Wang (col. 7 line 43) since both teach selectable control devices which govern heating of the oven, since Wang teaches a same motor control for its art recognized purpose of controlling the device according to user instructions in accordance with predetermined stored cooking programs (col. 7 lines 45-48) and thus providing the advantage of governing various heating as taught by Williams and providing increased cooking programs as desired in the art in conjunction with rotation as taught by Williams.
Importantly the combination of Williams and Wang teaches applicants same claimed oven and structural components.  Though silent to the steps specific to known cooking operations, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to teach notoriously known oven cooking steps, applicant is using known components to obtain expected results. There is nothing patentable unless the applicant, by a proper showing, further establishes a coaction or cooperative relationship between the selected ingredients, which produces a new, unexpected, and useful function. In the absence of unexpected results, it is not seen how the claimed invention differs from the teachings of the prior art. Applicant's claims are drawn to a combination of known components which produces expected results. 
“The obviousness analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation, or by overemphasis on the importance of... the explicit content of issued patents." KSR Int'l. Co. v. Teleflex lnc., 550 U.S. 398, 419. "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR, 550 U.S. at 416., The question to be asked is "whether the improvement is more than the predictable use of prior art elements according to their established functions." KSR, 550 U.S. at 417. 
In addition, a conclusion of obviousness can be made from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference. See In re Bozek, 416 F.2d 1385, 1390 (CCPA 1969).  Applying a known technique to a known device (method) would be “Obvious to try”, i.e. choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, thus producing a same cooked food using a same oven and components as taught by Williams and Wang.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20180177378 and 3059634 for teachings directed to changing the height of oven racks during cooking.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven Leff whose telephone number is (571) 272-6527.  The examiner can normally be reached on Mon-Fri 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached at (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN N LEFF/Primary Examiner, Art Unit 1792